                      Case 1:19-cr-10117-IT Document 378 Filed 05/21/19 Page 1 of 1


AO 455 (Rev. 01/09) Waiver of an Indictmenl


                                       United States District Court
                                                           for the

                                                 District of Massachusetts


                  United States of America
                                 V.                                  Case No.    1:19-cr-10117-IT              FI L E D
                        Gordon Caplan                                                                          In Open Court
                                                                                                               USDC^ass.
                                                                                                         Date.^i?i
                             Defendant


                                              WAIVER OF AN INDICTMENT


       1understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. 1was advised in open court of my rights and the nature of the proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:         05/21/2019
                                                                                         Defendant's signature




                                                                             f y^Signature ofdefen^nt's attorney

                                                                                  Printed name of defendant's attorney




                                                                                           Judge's signature



                                                                                    Judge's printed name and title
